DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.
2.	Claims 1-8, 20-30 and 37-41  have been cancelled. Claims 9 and 10 have been amended. 
3.	Claims 9-19 and 31-36 are under consideration.
4.	The objections and rejections recited in the Office Action of March 18, 2022 are withdrawn in view of Applicant’s amendments, arguments and the Declaration of Yanliang Zhang under 37 CFR 1.130(b) filed on August 17, 2022 is sufficient to overcome the rejection of claims  based on US 2021/0228696 A1 (Boitano et al. July 29, 2021, effectively filed July 23, 2018), “Boitano”  or US 2021/0260212 A1 (Boitano et al. Aug. 26, 2021, effectively filed July 23, 2018), “Boitano-2”.  The Declaration establishes that f March 14, 2048, the subject matter of anti-CD38 AS CAR-T cells was publicly disclosed by one who obtained the subject matter disclosed directly or indirectly from a joint inventor.  


Priority
5.	Claims 9-19 and 31-36 have a priority date of November 02, 2018 for the reasons of record, which were not specifically traversed in the reply filed August 17, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 34 is drawn to the host cell or population of host cells of claim 9 or 10, where the intracellular domain is an intracellular domain of a protein chosen from CD3-zeta, 4-1 BB, and a CD28.  The intracellular domain of claim 9 comprises intracellular domains from CD3-zeta (SEQ ID NO: 10) and CD28 (SEQ ID NO: 9.  The intracellular domain of claim 9 does not comprise an intracellular domain from 4-1 BB.  Thus claim 34 fails to further limit or include all limitations of claim 9.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 10-12, 31, and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihara et al. (J. Immunotherapy 2009 32:737-743, IDS), “Mihara” in view of US 2016/0297888 (Zhou et al. Oct. 13, 2016, of record), “Zhou” 
Mihara teaches expression of an anti-CD38 CAR in T cells.  See abstract and Figure 1.
Mihara teaches that the anti-CD38 CAR comprises a CD8 signal peptide, a scFv comprising a linker between the VL and VH domains, a CD8 hinge and transmembrane domain, and a CD3-zeta and 4-1BB intracellular signaling domain.  See p. 738-Vectors, Viral Production, and Gene Transduction and  Fig. 1. 
Mihara teaches that the anti-CD38 CAR was expressed from a retroviral vector in wild type peripheral T cells.  See p. 738-Vectors, Viral Production, and Gene Transduction and pp. 740-741 and Fig. 3-4. 
Mihara teaches that anti-CD38 CAR – T-cells eradicated B-cell non-Hodgkin lymphoma  in mice.  See Abstract and p 741 and Fig. 4. 
Mihara teaches as set forth above, but does not teach a CD38 antibody comprising SEQ ID NOs: 1 and 3.
Zhou teaches a fully human anti-CD38 antibody (C38A2) comprising SEQ ID NOs: 1 and 3, SEQ ID NOs: 3 and 4 therein.  See abstract, ¶¶ 0010-0022 and the Appendix of the Office Action of 11/02/2020.   Zhou teaches scFv fragments of the antibodies of the invention.  See ¶¶ 0041, 0089 and 0090.
Zhou teaches that the antibody is useful for treatment of cancer.  See ¶¶ 0023-0024. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Mihara and Zhou and use the C38A2 antibody of Zhou in the CAR of Mihara because and Zhou teaches that the antibody is fully human and can be made into a scFv.  One would have been motivated to use the human C38A2 antibody of Zhou in the CAR of Mihara to reduce immune responses in human patients treated with T-cells expressing the CAR on their surfaces. 
	Regarding claim 12, the claim limits the type of natural killer cell used, but does not exclude the use of the alternative T-cells. 

7.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihara et al. (J. Immunotherapy 2009 32:737-743, IDS), “Mihara” in view of US 2016/0297888 (Zhou et al. Oct. 13, 2016, of record), “Zhou” as applied to claims 10-12, 31, and 33-36 above, and further in view of WO 94/02610 (Marasco et al. Feb 3. 1994), “Marasco”
Mihara and Zhou teach as set forth above, but do not teach the peptide linker comprising SEQ I DNO: 5 or the antigen binding protein comprising SEQ ID NO: 12.
Marasco teaches linkers for making scFvs.  See pp. 25-26.
Marasco teaches the linker (Gly-Gly-Gly-Gly-Ser)3 (SEQ ID NO: 1) is a  preferred linker that is widely applicable to many antibodies as it provides sufficient flexibility. See p. 25-lines 19-22.  SEQ ID NO:1 of Marasco is identical to the claims SEQ ID NO: 5.  See Appendix.
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Mihara,  Zhou and Marasco  use the SEQ ID NO: 1 of linker Marasco in the scFv C38A2 antibody of Zhou in the CAR of Mihara because Marasco teaches that it is a  preferred linker that is widely applicable to many antibodies as it provides sufficient flexibility.  One would have been motivated to use different linkers in the scFv in the scFv C38A2 antibody of Zhou in the CAR of Mihara to find the optimal scFv for binding CD38. 

8.	Claim(s) 9, 14, 15, 17-18 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihara et al. (J. Immunotherapy 2009 32:737-743, IDS), “Mihara” in view of US 2016/0297888 (Zhou et al. Oct. 13, 2016, of record), “Zhou” and in view of WO 94/02610 (Marasco et al. Feb 3. 1994), “Marasco” as applied to claims 10-13, 31, and 33-36 above, and further in view of US 2016/0340649 (Brown et al. Nov. 24, 2016, of record), “Brown”  and in view of CD3Z_HUMAN P20963 (Uniprot, T-cell surface glycoprotein CD3 zeta chain precursor, June 15, 2002), “Uniprot”.  
Mihara, Zhou and Marasco teach as set forth above. 
	Mihara, Zhou and Marasco teach as set forth above, but do not specifically teach the CD3activation domain comprising SEQ ID NO: 10, CD8 hinge region comprising SEQ ID NO: 6, the CD28 transmembrane domain comprising SEQ ID NO: 8, or the CD28 intracellular domain comprising SEQ ID NO: 9.
	Brown teaches CARs that bind interleukin-13R2.  See abstract.
	Brown teaches the CD8 hinge domain SEQ ID NO: 18, which comprises the claimed SEQ ID NO: 6 and 17, can be used in CARs.  See ¶ 0016, Table 1 and the Appendix of the Office Action of 11/02/2020 and 03/18/2022. 
	Brown teaches the CD28 transmembrane domain SEQ ID NO: 22, which comprises the claimed SEQ ID NO: 8, can be used in CARs.  See ¶ 0023, Table 2 and the Appendix of the Office Action of 11/02/2020. 
	Brown teaches the CD28 co-stimulatory domain SEQ ID NO: 27, which comprises the claimed SEQ ID NO: 9, can be used in CARs.  See ¶ 0023, Table and the Appendix of the Office Action of 11/02/2020. 
	Brown teaches the CD3activation domain which is 99.1% identical to SEQ ID NO: 10.  See Table 3 and Appendix.
	Uniprot teaches the human CD3activation domain, which is identical to SEQ ID NO: 10.  See Appendix.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Mihara, Zhou, Marasco,  Brown and Uniprot and use the CD8 hinge domain, the CD28 transmembrane domain, CD3activation domain and CD28 co-stimulatory domain of Brown and Uniprot in the CAR of Mihara, Zhou, and Marasco because Mihara teaches that the hinge domains comprise CD8 hinge regions, the intracellular signaling domains comprises a CD3 intracellular signaling domain and Brown teaches these domains are useful in generating a functional CAR.  One of skill the art would have been motivated to use these domains because the domains were known in the art to be active in the creation of functional CARs and one would have been motivated to use CAR domains that optimized the activity of the CAR.



9.	Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihara et al. (J. Immunotherapy 2009 32:737-743, IDS), “Mihara” in view of US 2016/0297888 (Zhou et al. Oct. 13, 2016, of record), “Zhou”, WO 94/02610 (Marasco et al. Feb 3. 1994), “Marasco” US 2016/0340649 (Brown et al. Nov. 24, 2016), “Brown”  and CD3Z_HUMAN P20963 (Uniprot, T-cell surface glycoprotein CD3 zeta chain precursor, June 15, 2002), “Uniprot” as applied to claims 9-15, 17-18, and 31-36 above, in further view of  WO 2017/068361 A1 (Pulé et al. April 27, 2017, of record), “Pulé”. 
	Mihara, Zhou, Marasco,  Brown and Uniprot teach as set forth above, but do not teach using the CD28 extracellular domain of SEQ ID NO: 7 in the CAR or SEQ ID NO: 20. 
	Pulé teaches that CARs comprise spacer domains between the antigen binding domain and the transmembrane to spatially separate said domains and to facilitate binding of the target antigen. See p. 18-lines 15-18.
	Pulé teaches the spacer SEQ ID NO: 30 (Human CD28STK) which comprises the claimed SEQ ID NO: 7. See p. 19-lines 19-20 and the Appendix of the Office Action of 11/02/2020.
 	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Mihara, Zhou, Marasco,  Brown, Uniprot and Pulé and use the CD28STK spacer of Pulé in the CAR of Mihara, Zhou, Marasco,  Brown and Uniprot because Pulé teaches that the spacer region facilitates binding of the target antigen.  Given the benefits of facilitating binding of the target antigen, one of skill in the art would have been motivated to use the CD28STK spacer of use the CD28STK spacer of Pulé in the CAR of Mihara, Zhou, Marasco,  Brown and Uniprot, which in combination with the other domains Mihara, Zhou, Marasco,  Brown and Uniprot would form SEQ ID NO: 20.
10.	Claim 12 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Mihara et al. (J. Immunotherapy 2009 32:737-743, IDS), “Mihara” in view of US 2016/0297888 (Zhou et al. Oct. 13, 2016, of record), “Zhou”  as applied to claims 10-12, 31, and 33-36 above, in further view of WO 2016/109668 A1 (Kang et al. July 7, 2016, of record), “Kang”. 
Mihara and Zhou teach as set forth above, but do not explicitly teach using NK cells that were placental derived or cord blood derived.
Kang teaches methods treating cancers and infectious diseases with natural killer cells. 
Kang teaches modifying the NK cells with a chimeric antigen receptor (CAR) to take advantage of the therapeutic activity of NK cells.  See paragraphs [0001-0009].
Kang teaches that the CAR can be an anti-CD38 CAR.  See paragraphs [0009] and [0028]. 
Kang teaches producing the NK cells from placental cells.   See § 5.2.6-Methods of Producing PiNK cells-pp. 51-54 and paragraph [0059]. 
Kang teaches producing the NK cells from cord blood cells.  See paragraphs [0065], [0133], [0145], and [0150].
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Mihara, Zhou and Kang use NK cells that were placental derived or cord blood derived because Kang teaches producing the NK cells from placental cells or cord blood cells for the generation NK-CAR cells, including CD38 CAR NK cells, to take advantage of the therapeutic activity of NK cells.  One would have been motivated to use the NK cells that were placental derived or cord blood derived given the activity of NK cells taught by the art and to optimize the activity of the CD38 CAR NK cells of Mihara,  Zhou and Kang.
11.	Claim 12 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Mihara et al. (J. Immunotherapy 2009 32:737-743, IDS), “Mihara” in view of US 2016/0297888 (Zhou et al. Oct. 13, 2016, of record), “Zhou”, WO 94/02610 (Marasco et al. Feb 3. 1994), “Marasco”,   US 2016/0340649 (Brown et al. Nov. 24, 2016, of record), “Brown” and in view of CD3Z_HUMAN P20963 (Uniprot, T-cell surface glycoprotein CD3 zeta chain precursor, June 15, 2002), “Uniprot” as applied to claims 9-15, 17-18 and 31-36 above, in further view of WO 2016/109668 A1 (Kang et al. July 7, 2016, of record), “Kang”. 
Mihara, Zhou, Marasco,  Brown and Uniprot  teach as set forth above, but do not explicitly teach using NK cells that were placental derived or cord blood derived.
Kang teaches as set forth above. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Mihara, Zhou, Marasco, Brown,  Uniprot  and Kang use NK cells that were placental derived or cord blood derived because Kang teaches producing the NK cells from placental cells or cord blood cells for the generation NK-CAR cells, including CD38 CAR NK cells, to take advantage of the therapeutic activity of NK cells.  One would have been motivated to use the NK cells that were placental derived or cord blood derived given the activity of NK cells taught by the art and to optimize the activity of the CD38 CAR NK cells of Mihara, Zhou, Marasco,  Brown,  Uniprot  and Kang.

Conclusion
12.	Claims 9-19 and 31-36 are rejected.  No claims allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/Primary Examiner, Art Unit 1642                                                                                                                                                                                                        


Appendix
 	SEQ ID NO: 5 alignment.
RESULT 2
AAR59500
ID   AAR59500 standard; peptide; 15 AA.
XX
AC   AAR59500;
XX
DT   25-MAR-2003  (revised)
DT   29-JUL-1994  (first entry)
XX
DE   Hydrophilic linker #1 to make single chain antibody.
XX
KW   Single chain antibody; sFv; heavy chain; light chain; variable domain;
KW   hydrophilic linker; antibodies.
XX
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Region          1..5
FT                   /note= "first of 3 repeat units"
XX
CC PN   WO9402610-A1.
XX
CC PD   03-FEB-1994.
XX
CC PF   16-JUL-1993;   93WO-US006735.
XX
PR   17-JUL-1992;   92US-00916939.
PR   17-MAR-1993;   93US-00045274.
XX
CC PA   (DAND ) DANA FARBER CANCER INST INC.
XX
CC PI   Marasco WA,  Haseltine WA;
XX
DR   WPI; 1994-048868/06.
XX
CC PT   Intracellular binding of antigens - by using antibody targetting with 
CC PT   vector system, for e.g. tumour suppression.
XX
CC PS   Claim 35; Page 25; 155pp; English.
XX
CC   New vector systems comprise a sequence adapted for intracellular delivery
CC   and expression contg. a promoter operably linked to an antibody gene 
CC   encoding an antibody which binds to a specific target antigen. The 
CC   antibody is esp. a single chain antibody in which the heavy and light 
CC   chain variable regions are joined via a hydrophilic linker peptide. 
CC   Examples of suitable linkers are given in AAR59500- AAR59507, with 
CC   AAR59500 being the most preferred linker. (Updated on 25-MAR-2003 to 
CC   correct PN field.)
XX
SQ   Sequence 15 AA;

  Query Match             100.0%;  Score 84;  DB 1;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGGGSGGGGSGGGGS 15
              |||||||||||||||
Db          1 GGGGSGGGGSGGGGS 15
SEQ ID NO: 10 alignment
Title:          US-16-179-850-10
Perfect score:  598
Sequence:       1 RVKFSRSADAPAYQQGQNQL..........LSTATKDTYDALHMQALPPR 113

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 112 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_11072022_132945.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1   582.5   97.4    112  1  AASEQ2_11072022_132945                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_11072022_132945

  Query Match             97.4%;  Score 582.5;  DB 1;  Length 112;
  Best Local Similarity   99.1%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    1;  Gaps    1;

Qy          1 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPQRRKNPQEGLY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||| ||||||||||
Db          1 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKP-RRKNPQEGLY 59

Qy         61 NELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 113
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         60 NELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112


SEQ ID NO: 10 alignment
CD3Z_HUMAN
ID   CD3Z_HUMAN              Reviewed;         164 AA.
AC   P20963; B1AK49; Q5VX13; Q8TAX4;
DT   01-FEB-1991, integrated into UniProtKB/Swiss-Prot.
DT   10-OCT-2002, sequence version 2.
DT   17-JUN-2020, entry version 214.
DE   RecName: Full=T-cell surface glycoprotein CD3 zeta chain;
DE   AltName: Full=T-cell receptor T3 zeta chain;
DE   AltName: CD_antigen=CD247;
DE   Flags: Precursor;
GN   Name=CD247; Synonyms=CD3Z, T3Z, TCRZ;
OS   Homo sapiens (Human).
OC   Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi; Mammalia;
OC   Eutheria; Euarchontoglires; Primates; Haplorrhini; Catarrhini; Hominidae;
OC   Homo.
OX   NCBI_TaxID=9606;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [MRNA] (ISOFORM 3).
RX   PubMed=2974162; DOI=10.1073/pnas.85.24.9709;
RA   Weissman A.M., Hou D., Orloff D.G., Modi W.S., Seuanez H., O'Brien S.J.,
RA   Klausner R.D.;
RT   "Molecular cloning and chromosomal localization of the human T-cell
RT   receptor zeta chain: distinction from the molecular CD3 complex.";
RL   Proc. Natl. Acad. Sci. U.S.A. 85:9709-9713(1988).
RN   [2]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE MRNA] (ISOFORM 3).
RC   TISSUE=Skeletal muscle;
RX   PubMed=14702039; DOI=10.1038/ng1285;
RA   Ota T., Suzuki Y., Nishikawa T., Otsuki T., Sugiyama T., Irie R.,
RA   Wakamatsu A., Hayashi K., Sato H., Nagai K., Kimura K., Makita H.,
RA   Sekine M., Obayashi M., Nishi T., Shibahara T., Tanaka T., Ishii S.,
RA   Yamamoto J., Saito K., Kawai Y., Isono Y., Nakamura Y., Nagahari K.,
RA   Murakami K., Yasuda T., Iwayanagi T., Wagatsuma M., Shiratori A., Sudo H.,
RA   Hosoiri T., Kaku Y., Kodaira H., Kondo H., Sugawara M., Takahashi M.,
RA   Kanda K., Yokoi T., Furuya T., Kikkawa E., Omura Y., Abe K., Kamihara K.,
RA   Katsuta N., Sato K., Tanikawa M., Yamazaki M., Ninomiya K., Ishibashi T.,
RA   Yamashita H., Murakawa K., Fujimori K., Tanai H., Kimata M., Watanabe M.,
RA   Hiraoka S., Chiba Y., Ishida S., Ono Y., Takiguchi S., Watanabe S.,
RA   Yosida M., Hotuta T., Kusano J., Kanehori K., Takahashi-Fujii A., Hara H.,
RA   Tanase T.-O., Nomura Y., Togiya S., Komai F., Hara R., Takeuchi K.,
RA   Arita M., Imose N., Musashino K., Yuuki H., Oshima A., Sasaki N.,
RA   Aotsuka S., Yoshikawa Y., Matsunawa H., Ichihara T., Shiohata N., Sano S.,
RA   Moriya S., Momiyama H., Satoh N., Takami S., Terashima Y., Suzuki O.,
RA   Nakagawa S., Senoh A., Mizoguchi H., Goto Y., Shimizu F., Wakebe H.,
RA   Hishigaki H., Watanabe T., Sugiyama A., Takemoto M., Kawakami B.,
RA   Yamazaki M., Watanabe K., Kumagai A., Itakura S., Fukuzumi Y., Fujimori Y.,
RA   Komiyama M., Tashiro H., Tanigami A., Fujiwara T., Ono T., Yamada K.,
RA   Fujii Y., Ozaki K., Hirao M., Ohmori Y., Kawabata A., Hikiji T.,
RA   Kobatake N., Inagaki H., Ikema Y., Okamoto S., Okitani R., Kawakami T.,
RA   Noguchi S., Itoh T., Shigeta K., Senba T., Matsumura K., Nakajima Y.,
RA   Mizuno T., Morinaga M., Sasaki M., Togashi T., Oyama M., Hata H.,
RA   Watanabe M., Komatsu T., Mizushima-Sugano J., Satoh T., Shirai Y.,
RA   Takahashi Y., Nakagawa K., Okumura K., Nagase T., Nomura N., Kikuchi H.,
RA   Masuho Y., Yamashita R., Nakai K., Yada T., Nakamura Y., Ohara O.,
RA   Isogai T., Sugano S.;
RT   "Complete sequencing and characterization of 21,243 full-length human
RT   cDNAs.";
RL   Nat. Genet. 36:40-45(2004).
RN   [3]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA].
RG   NIEHS SNPs program;
RL   Submitted (MAY-2005) to the EMBL/GenBank/DDBJ databases.
RN   [4]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RX   PubMed=16710414; DOI=10.1038/nature04727;
RA   Gregory S.G., Barlow K.F., McLay K.E., Kaul R., Swarbreck D., Dunham A.,
RA   Scott C.E., Howe K.L., Woodfine K., Spencer C.C.A., Jones M.C., Gillson C.,
RA   Searle S., Zhou Y., Kokocinski F., McDonald L., Evans R., Phillips K.,
RA   Atkinson A., Cooper R., Jones C., Hall R.E., Andrews T.D., Lloyd C.,
RA   Ainscough R., Almeida J.P., Ambrose K.D., Anderson F., Andrew R.W.,
RA   Ashwell R.I.S., Aubin K., Babbage A.K., Bagguley C.L., Bailey J.,
RA   Beasley H., Bethel G., Bird C.P., Bray-Allen S., Brown J.Y., Brown A.J.,
RA   Buckley D., Burton J., Bye J., Carder C., Chapman J.C., Clark S.Y.,
RA   Clarke G., Clee C., Cobley V., Collier R.E., Corby N., Coville G.J.,
RA   Davies J., Deadman R., Dunn M., Earthrowl M., Ellington A.G., Errington H.,
RA   Frankish A., Frankland J., French L., Garner P., Garnett J., Gay L.,
RA   Ghori M.R.J., Gibson R., Gilby L.M., Gillett W., Glithero R.J.,
RA   Grafham D.V., Griffiths C., Griffiths-Jones S., Grocock R., Hammond S.,
RA   Harrison E.S.I., Hart E., Haugen E., Heath P.D., Holmes S., Holt K.,
RA   Howden P.J., Hunt A.R., Hunt S.E., Hunter G., Isherwood J., James R.,
RA   Johnson C., Johnson D., Joy A., Kay M., Kershaw J.K., Kibukawa M.,
RA   Kimberley A.M., King A., Knights A.J., Lad H., Laird G., Lawlor S.,
RA   Leongamornlert D.A., Lloyd D.M., Loveland J., Lovell J., Lush M.J.,
RA   Lyne R., Martin S., Mashreghi-Mohammadi M., Matthews L., Matthews N.S.W.,
RA   McLaren S., Milne S., Mistry S., Moore M.J.F., Nickerson T., O'Dell C.N.,
RA   Oliver K., Palmeiri A., Palmer S.A., Parker A., Patel D., Pearce A.V.,
RA   Peck A.I., Pelan S., Phelps K., Phillimore B.J., Plumb R., Rajan J.,
RA   Raymond C., Rouse G., Saenphimmachak C., Sehra H.K., Sheridan E.,
RA   Shownkeen R., Sims S., Skuce C.D., Smith M., Steward C., Subramanian S.,
RA   Sycamore N., Tracey A., Tromans A., Van Helmond Z., Wall M., Wallis J.M.,
RA   White S., Whitehead S.L., Wilkinson J.E., Willey D.L., Williams H.,
RA   Wilming L., Wray P.W., Wu Z., Coulson A., Vaudin M., Sulston J.E.,
RA   Durbin R.M., Hubbard T., Wooster R., Dunham I., Carter N.P., McVean G.,
RA   Ross M.T., Harrow J., Olson M.V., Beck S., Rogers J., Bentley D.R.;
RT   "The DNA sequence and biological annotation of human chromosome 1.";
RL   Nature 441:315-321(2006).
RN   [5]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RA   Mural R.J., Istrail S., Sutton G.G., Florea L., Halpern A.L., Mobarry C.M.,
RA   Lippert R., Walenz B., Shatkay H., Dew I., Miller J.R., Flanigan M.J.,
RA   Edwards N.J., Bolanos R., Fasulo D., Halldorsson B.V., Hannenhalli S.,
RA   Turner R., Yooseph S., Lu F., Nusskern D.R., Shue B.C., Zheng X.H.,
RA   Zhong F., Delcher A.L., Huson D.H., Kravitz S.A., Mouchard L., Reinert K.,
RA   Remington K.A., Clark A.G., Waterman M.S., Eichler E.E., Adams M.D.,
RA   Hunkapiller M.W., Myers E.W., Venter J.C.;
RL   Submitted (JUL-2005) to the EMBL/GenBank/DDBJ databases.
RN   [6]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE MRNA] (ISOFORM 1).
RC   TISSUE=Pancreas;
RX   PubMed=15489334; DOI=10.1101/gr.2596504;
RG   The MGC Project Team;
RT   "The status, quality, and expansion of the NIH full-length cDNA project:
RT   the Mammalian Gene Collection (MGC).";
RL   Genome Res. 14:2121-2127(2004).
RN   [7]
RP   FUNCTION, AND PHOSPHORYLATION BY LCK.
RX   PubMed=2470098; DOI=10.1073/pnas.86.9.3277;
RA   Barber E.K., Dasgupta J.D., Schlossman S.F., Trevillyan J.M., Rudd C.E.;
RT   "The CD4 and CD8 antigens are coupled to a protein-tyrosine kinase (p56lck)
RT   that phosphorylates the CD3 complex.";
RL   Proc. Natl. Acad. Sci. U.S.A. 86:3277-3281(1989).
RN   [8]
RP   FUNCTION, AND INTERACTION WITH ZAP70.
RX   PubMed=7509083; DOI=10.1126/science.7509083;
RA   Iwashima M., Irving B.A., van Oers N.S., Chan A.C., Weiss A.;
RT   "Sequential interactions of the TCR with two distinct cytoplasmic tyrosine
RT   kinases.";
RL   Science 263:1136-1139(1994).
RN   [9]
RP   INTERACTION WITH HIV-2 NEF (MICROBIAL INFECTION).
RX   PubMed=9811718;
RA   Howe A.Y., Jung J.U., Desrosiers R.C.;
RT   "Zeta chain of the T-cell receptor interacts with nef of simian
RT   immunodeficiency virus and human immunodeficiency virus type 2.";
RL   J. Virol. 72:9827-9834(1998).
RN   [10]
RP   INTERACTION WITH SHB.
RX   PubMed=9484780; DOI=10.1038/sj.onc.1201607;
RA   Welsh M., Songyang Z., Frantz J.D., Trueb T., Reedquist K.A., Karlsson T.,
RA   Miyazaki M., Cantley L.C., Band H., Shoelson S.E.;
RT   "Stimulation through the T cell receptor leads to interactions between SHB
RT   and several signaling proteins.";
RL   Oncogene 16:891-901(1998).
RN   [11]
RP   INTERACTION WITH HIV-1 NEF (MICROBIAL INFECTION).
RX   PubMed=10224289; DOI=10.1084/jem.189.9.1489;
RA   Xu X.-N., Laffert B., Screaton G.R., Kraft M., Wolf D., Kolanus W.,
RA   Mongkolsapay J., McMichael A.J., Baur A.S.;
RT   "Induction of Fas ligand expression by HIV involves the interaction of Nef
RT   with the T cell receptor zeta chain.";
RL   J. Exp. Med. 189:1489-1496(1999).
RN   [12]
RP   INTERACTION WITH SLA.
RX   PubMed=10449770; DOI=10.1073/pnas.96.17.9775;
RA   Tang J., Sawasdikosol S., Chang J.-H., Burakoff S.J.;
RT   "SLAP, a dimeric adapter protein, plays a functional role in T cell
RT   receptor signaling.";
RL   Proc. Natl. Acad. Sci. U.S.A. 96:9775-9780(1999).
RN   [13]
RP   TISSUE SPECIFICITY.
RX   PubMed=11722641; DOI=10.1046/j.1365-2567.2001.01323.x;
RA   Seitzer U., Kayser K., Hoehn H., Entzian P., Wacker H.H., Ploetz S.,
RA   Flad H.D., Gerdes J., Maeurer M.J.;
RT   "Reduced T-cell receptor CD3zeta-chain protein and sustained CD3epsilon
RT   expression at the site of mycobacterial infection.";
RL   Immunology 104:269-277(2001).
RN   [14]
RP   INTERACTION WITH TRAT1.
RX   PubMed=11390434; DOI=10.1084/jem.193.11.1269;
RA   Kirchgessner H., Dietrich J., Scherer J., Isomaeki P., Korinek V.,
RA   Hilgert I., Bruyns E., Leo A., Cope A.P., Schraven B.;
RT   "The transmembrane adaptor protein TRIM regulates T-cell receptor (TCR)
RT   expression and TCR-mediated signaling via an association with the TCR zeta
RT   chain.";
RL   J. Exp. Med. 193:1269-1284(2001).
RN   [15]
RP   INTERACTION WITH DOCK2.
RX   PubMed=12176041; DOI=10.1016/s0006-291x(02)00931-2;
RA   Nishihara H., Maeda M., Tsuda M., Makino Y., Sawa H., Nagashima K.,
RA   Tanaka S.;
RT   "DOCK2 mediates T cell receptor-induced activation of Rac2 and IL-2
RT   transcription.";
RL   Biochem. Biophys. Res. Commun. 296:716-720(2002).
RN   [16]
RP   SUBUNIT, AND INTERACTION WITH CD160.
RX   PubMed=11978774; DOI=10.1093/intimm/14.5.445;
RA   Nikolova M., Marie-Cardine A., Boumsell L., Bensussan A.;
RT   "BY55/CD160 acts as a co-receptor in TCR signal transduction of a human
RT   circulating cytotoxic effector T lymphocyte subset lacking CD28
RT   expression.";
RL   Int. Immunol. 14:445-451(2002).
RN   [17]
RP   PHOSPHORYLATION [LARGE SCALE ANALYSIS] AT TYR-83; TYR-111 AND TYR-142, AND
RP   IDENTIFICATION BY MASS SPECTROMETRY [LARGE SCALE ANALYSIS].
RX   PubMed=12522270; DOI=10.1073/pnas.2436191100;
RA   Salomon A.R., Ficarro S.B., Brill L.M., Brinker A., Phung Q.T., Ericson C.,
RA   Sauer K., Brock A., Horn D.M., Schultz P.G., Peters E.C.;
RT   "Profiling of tyrosine phosphorylation pathways in human cells using mass
RT   spectrometry.";
RL   Proc. Natl. Acad. Sci. U.S.A. 100:443-448(2003).
RN   [18]

  Query Match             100.0%;  Score 598;  DB 1;  Length 164;
  Best Local Similarity   100.0%;  
  Matches  113;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPQRRKNPQEGLY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         52 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPQRRKNPQEGLY 111

Qy         61 NELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 113
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        112 NELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 164